Citation Nr: 1700536	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  08-21 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to ratings for a low back disability in excess of 20 percent (from August 18, 2005) and in excess of 40 percent (from June 15, 2011).

2.  Entitlement to a rating in excess of 10 percent for dermatophytosis of both feet.

3.  Entitlement to a compensable rating for onychomycosis (nail fungus).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney-at-Law


ATTORNEY FOR THE BOARD

L. Zobrist, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1966 to April 1969.  The matters of the ratings assigned for low back disability and dermatophytosis are before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  They were originally before the Board on appeal from a May 2007 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied a compensable rating for a low back disability and a rating in excess of 10 percent for dermatophytosis.  An interim (December 2007) rating decision increased the rating for the low back disability to 20 percent, effective March 18, 2006 (the date the increased rating claim was received.)  These matters were before the Board in May 2011, when they were remanded for additional development.  An interim (August 2012) rating decision increased the rating for the low back disability to 40 percent, effective June 15, 2011 (the date of a VA examination.)  In April 2013, the Board granted an earlier effective date of March 18, 2005, for the 20 percent rating for the low back disability, denied a rating in excess of 20 percent prior to June 15, 2011, and denied a rating in excess of 40 percent from that date; the Board also denied a rating in excess of 10 percent for dermatophytosis of the feet.

The Veteran appealed the unfavorable portions of the Board's April 2013 decision to the Court resulting in an April 2014 Joint Motion for Partial Remand (JMR) by the parties.  A May 2014 Court Order remanded the matters for compliance with instructions in the JMR.  

The matter of the rating for nail fungus is before the Board on appeal from a December 2012 rating decision by the Appeals Management Center (AMC); the record is now in the jurisdiction of the Waco RO.  In August 2014, the Board remanded all matters for additional development.  

[In August 2014, the Board also remanded the matter of entitlement to a total disability rating based on individual unemployability (TDIU).  A February 2016 rating decision granted the Veteran TDIU.  In November 2016, he initiated an appeal with respect to the effective date assigned.  The record indicates that the RO is actively pursuing that matter (see December 2016 Decision Review Officer process explanation letter), and it is not before the Board at this time.]

The Court issued a decision in Johnson v. McDonald, 27 Vet. App. 497 (2016), that reversed and remanded an April 2014 decision of the Board that denied an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code 7806.  VA disagrees with the Court's decision and has appealed it to the United States Court of Appeals for the Federal Circuit.  Pursuant to that appeal, and to avoid burdens on the adjudication system, delays in the adjudication of other claims, and unnecessary expenditure of resources through remand or final adjudication of claims based on court precedent that may be ultimately overturned on appeal, VA filed a motion with the Court to stay the precedential effect of its decision.  On October 6, 2016, the Court granted, in part, VA's motion to stay.  Johnson v. McDonald, No. 14-2778, 2016 WL 5846040 (Vet. App. Oct. 6, 2016).  As this appeal includes two claims that may be affected by the resolution of VA's appeal in Johnson (dermatophytosis and nail fungus), the Board will defer action on those matters in accordance with the Court's stay.  Once a final decision is reached on appeal in Johnson, the adjudication of any case or claim that has been stayed will be resumed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

The Board is well aware this matter was remanded several times before (and regrets the delay in final adjudication that is inherent with a remand).  Nonetheless, because there has not been substantial compliance with the previous remand instructions, another remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.)

In the April 2014 JMR, the parties agreed that the Board did not adequately discuss the significance of a June 2006 VA treatment record.  In its August 2014 remand, the Board requested that a VA examiner provide a medical opinion regarding the degree of functional impairment described in the June 2006 VA treatment record.  The examiner did not do so.  Consequently, corrective action is necessary.

As the Veteran appears to receiving ongoing treatment for his low back disability, and records of such treatment are clearly pertinent (and may be critical) evidence in a claim for increase (and VA records are constructively of record), updated treatment records must be obtained.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure for the record all records of VA evaluations and treatment the Veteran has received for his low back disability (that are not already associated with the claims file.)  The AOJ should also ask him to provide releases for VA to obtain records of any pertinent private treatment.  The AOJ should secure complete records from all providers identified.  If any records sought are unavailable, the Veteran should be so notified.  If he authorizes release of records, but the provider in question does not respond to AOJ's request, he should be advised that ultimately it is his responsibility to ensure that private records are received.

2.  The AOJ should then arrange for the Veteran to be examined by an orthopedic spine surgeon to assess the severity of his back disability.  The entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed, to specifically include testing for pain on both active and passive motion, and in weight-bearing and non-weight bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should have available for review a copy of the criteria in 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (and the notes following) and § 4.59, and the findings reported should be sufficiently detailed to allow for application of all criteria therein.  The examiner should note whether or not the findings are affected by such factors as pain, use, periods of exacerbation, etc., and opine regarding any additional degree of disability resulting from such factors.  The examiner should comment on the nature and degree of functional impairment that is due to the disability.  The examiner is also asked to identify (based on review of the record) whether, when, and to what extent the symptoms and functional impairment have worsened during the period on appeal (if such is the case).  The examiner should specifically note the presence or absence of related neurological manifestations.
 
In addition, the examiner should provide an opinion regarding the degree of low back disability documented by a June 2006 VA treatment record; specifically, the examiner should opine whether the Veteran's trunk range of motion, noted in such treatment record as "[s]everely guarded/limited in all directions," with pain on flexion, extension, side bending, and rotation, is equivalent to limitation of forward flexion to 30 degrees or to ankylosis of the thoracolumbar spine.  Furthermore, the examiner should note whether there are (or have been, since August 18, 2005) further functional limitations due to pain, weakness, fatigue and/or incoordination.  The examiner should specifically comment on the impact the disabilities have on occupational functioning.  The examiner should also note whether the Veteran's reports are consistent with notations in treatment records, to include those associated with his request for Social Security Administration (SSA) benefits.

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.

3.  The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his attorney opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

